
	

116 HR 3524 IH: Northern Triangle and Border Stabilization Act
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 3524
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2019
			Ms. Lofgren (for herself, Mr. Cohen, Mr. Correa, Mr. Cox of California, Ms. Dean, Mr. DeSaulnier, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Garamendi, Ms. Garcia of Texas, Mr. Horsford, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Kennedy, Mr. Khanna, Mr. McGovern, Ms. Meng, Mr. Nadler, Ms. Norton, Mr. Raskin, Ms. Roybal-Allard, Ms. Scanlon, Mr. Smith of Washington, Mr. Tonko, Mr. Welch, Mr. Peters, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Education and Labor, Armed Services, Intelligence (Permanent Select), Financial Services, Homeland Security, Ways and Means, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To support the people of Central America and strengthen United States national security by
			 addressing the root causes of migration from El Salvador, Guatemala and
			 Honduras, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Northern Triangle and Border Stabilization Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Addressing the Root Causes of Migration and Promoting Rule of Law, Security, and Economic
			 Development in Central America
					Sec. 101. United States strategy for engagement in Central America.
					Sec. 102. United States coordinator on the strategy for engagement in Central America.
					Sec. 103. Requirement for strategy to secure support of international donors and partners.
					Sec. 104. Strengthening the rule of law and combating corruption.
					Sec. 105. Combating criminal violence and improving citizen security.
					Sec. 106. Combating sexual, gender-based, and domestic violence.
					Sec. 107. Tackling extreme poverty and advancing economic development.
					Sec. 108. Conditions, limitations, and certifications on United States assistance.
					Sec. 109. Limitations on funding.
					Title II—ADDRESSING MIGRATION NEEDS BY STRENGTHENING REGIONAL HUMANITARIAN RESPONSES FOR REFUGEES
			 AND ASYLUM SEEKERS IN THE WESTERN HEMISPHERE
					Sec. 201. Expanding refugee and asylum processing in the western hemisphere.
					Sec. 202. Further strengthening regional humanitarian responses in the western hemisphere.
					Sec. 203. Information campaign on dangers of irregular migration.
					Sec. 204. Definitions.
					Sec. 205. Reporting requirement.
					Title III—MANAGING MIGRATION THROUGH REFUGEE RESETTLEMENT, COMPLEMENTARY PATHWAYS, AND
			 STRENGTHENING REPATRIATION INITIATIVES.
					Sec. 301. Identification, screening, and processing of refugees and other individuals eligible for
			 lawful admission to the United States.
					Sec. 302. Registration and intake.
					Sec. 303. Central American refugee program.
					Sec. 304. Central American minors program.
					Sec. 305. Central American family reunification parole program.
					Sec. 306. Central American worker referral program.
					Sec. 307. Informational campaign; case status hotline.
					Title IV—IMPROVING BORDER INFRASTRUCTURE FOR FAMILIES AND CHILDREN; CRACKING DOWN ON CRIMINAL
			 ORGANIZATIONS.
					Sec. 401. Additional U.S. Customs and Border Protection personnel.
					Sec. 402. Ports of entry infrastructure enhancement report.
					Sec. 403. General short-term custody standards in Customs and Border Protection facilities.
					Sec. 404. Standards for children in the short-term custody of Customs and Border Protection.
					Sec. 405. Child welfare at the border.
					Sec. 406. Enhanced investigation and prosecution of human smuggling networks and trafficking
			 organizations.
					Sec. 407. Enhanced penalties for organized smuggling schemes.
					Sec. 408. Expanding financial sanctions on narcotics trafficking and money laundering.
					Sec. 409. Support for FBI Transnational Anti-Gang Task Forces for countering criminal gangs.
					Sec. 410. Hindering immigration, border, and customs controls.
					Sec. 411. Office of Inspector General Oversight.
					Sec. 412. Fatality reporting.
					Sec. 413. Establishment of the Office of Ombudsman for Border and Immigration Related Concerns.
					Title V—PROMOTING EFFICIENT PROCESSING OF ASYLUM SEEKERS; ADDRESSING IMMIGRATION COURT BACKLOGS;
			 EFFICIENT REPATRIATION OF MIGRANTS ORDERED REMOVED.
					Sec. 501. Joint Task Force to address rise in migrants.
					Sec. 502. Incentivizing applications at ports of entry.
					Sec. 503. Streamlining intake of asylum seekers.
					Sec. 504. Prioritizing prosecution resources for illegal entry.
					Sec. 505. Expanding alternatives to detention.
					Sec. 506. Eliminating immigration court backlogs.
					Sec. 507. Improved training for immigration judges and members of the Board of Immigration Appeals.
					Sec. 508. New technology to improve court efficiency.
					Sec. 509. Court appearance compliance and legal orientation.
					Sec. 510. Improving court efficiency and reducing costs by increasing access to legal information.
					Sec. 511. Facilitating safe and efficient repatriation.
					Title VI—PROTECTING FAMILY VALUES AND MONITORING AND CARING FOR UNACCOMPANIED ALIEN CHILDREN AFTER
			 ARRIVAL.
					Sec. 601. Limitation on the separation of families.
					Sec. 602. Family reunification.
					Sec. 603. Prohibiting use of certain information.
					Sec. 604. Responsibility of sponsor for immigration court compliance and child well-being.
					Sec. 605. Monitoring unaccompanied alien children.
					Sec. 606. Funding to school districts for unaccompanied alien children.
					Sec. 607. School enrollment.
					Sec. 608. Definitions.
				
			IAddressing the Root Causes of Migration and Promoting Rule of Law, Security, and Economic
			 Development in Central America
			101.United States strategy for engagement in Central America
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a 5-year, interagency strategy, to be known as the United States Strategy for Engagement in Central America (hereinafter referred to as the Strategy), to advance reforms in Central American countries and address the key factors contributing to the flight of families, unaccompanied alien children, and other individuals to the United States.
 (b)ElementsThe Strategy under subsection (a) shall include efforts to— (1)strengthen the rule of law, improve access to justice, bolster the effectiveness and independence of judicial systems and public prosecutors’ offices, and improve the effectiveness of civilian police forces;
 (2)combat corruption and improve public sector transparency; (3)confront and counter the violence, extortion and other crimes perpetrated by armed criminal gangs, illicit trafficking organizations, and organized crime, and disrupt recruitment efforts by such organizations;
 (4)disrupt money laundering and other illicit financial operations of criminal networks, armed gangs, illicit trafficking organizations, and human smuggling networks;
 (5)strengthen democratic governance and promote greater respect for internationally recognized human rights, labor rights, fundamental freedoms, and the media, including through the protection of human rights and environmental defenders, other civil society activists, and journalists;
 (6)enhance accountability for government officials, including police and security force personnel, credibly alleged to have committed serious violations of human rights or other crimes;
 (7)enhance the capability of Central American governments to protect and provide for vulnerable and at-risk populations;
 (8)address the underlying causes of poverty and inequality, and the constraints to inclusive economic growth in Central America; and
 (9)prevent and respond to endemic levels of sexual, gender-based, and domestic violence. (c)Coordination and consultationIn formulating the Strategy required under subsection (a), the Secretary of State shall—
 (1)coordinate with the Secretary of the Treasury, the Secretary of Defense, the Secretary of Homeland Security, the Attorney General, and the Administrator of the United States Agency for International Development;
 (2)consult with the Director of National Intelligence; and (3)consult with national and local civil society organizations in Central America and the United States.
 (d)Support for central American effortsTo the degree feasible, the Strategy shall support or complement efforts being carried out by the Governments of El Salvador, Guatemala, and Honduras under the Plan of the Alliance for Prosperity in the Northern Triangle (hereinafter referred to as the Plan), in coordination with the Inter-American Development Bank and other bilateral and multilateral donors.
 (e)DefinitionsIn this section— (1)the term the Plan of the Alliance for Prosperity in the Northern Triangle means the plan developed by the Governments of El Salvador, Guatemala, and Honduras, with the technical assistance of the Inter-American Development Bank, to address national security priorities, including rule of law and anti-corruption initiatives; and
 (2)the term unaccompanied alien child has the meaning given such term in section 269(g)(2) of the Homeland Security Act of 2002. 102.United States coordinator on the strategy for engagement in Central America (a)DesignationNot later than 30 days after the date of the enactment of this Act, the President shall designate a senior official to coordinate the Strategy. The official shall report directly to the Secretary of State.
 (b)DutiesThe official designated under subsection (a) shall coordinate all efforts, activities, and programs related to the United States Strategy for Engagement in Central America, including the following:
 (1)Coordinating with the Department of State, the Department of Justice, the Department of Defense, the Department of the Treasury, the Department of Homeland Security, the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))), the United States Agency for International Development, and international partners on efforts to—
 (A)dismantle and disrupt criminal gangs, illicit trafficking networks, illicit financial networks, human smuggling networks, and organized crime;
 (B)combat corruption, and strengthen the rule of law, democratic governance, and human rights protections; and
 (C)prevent and mitigate the effects of criminal gangs and other criminal organizations on vulnerable Central American populations.
 (2)Coordinating with the Department of State, the Department of Homeland Security, the United States Agency for International Development, and international partners, including the United Nations High Commissioner for Refugees, to increase protections for vulnerable Central American populations, improve refugee processing, and strengthen asylum and migration systems throughout the region.
 (3)Coordinating with the Department of State, the Department of Agriculture, the United States Agency for International Development, the Department of Labor, the Overseas Private Investment Corporation, the United States Trade and Development Agency, and international partners, including the Inter-American Development Bank, to strengthen the foundation for inclusive economic growth and improve food security, the investment climate, and protections for labor rights.
 (4)Coordinating with the Ambassador-at-Large for Global Women’s Issues, the Senior Coordinator for Gender Equality and Women’s Empowerment at the United States Agency for International Development, the President and Chief Executive Officer of the Inter-American Foundation, and international partners to develop and implement new community-based interventions to combat sexual, gender-based, and domestic violence.
 (c)ConsultationThe official designated under subsection (a) shall consult multilateral organizations and institutions, and domestic and international civil society organizations, in strategy development and implementation.
				103.Requirement for strategy to secure support of international donors and partners
 (a)StrategyNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a 3-year strategy that—
 (1)describes how the United States will secure support from international donors and regional partners to enhance the implementation of the Strategy;
 (2)identifies governments that are willing to provide financial and technical assistance for the implementation of the Strategy and a description of such assistance; and
 (3)identifies the financial and technical assistance to be provided by multilateral institutions, including the Inter-American Development Bank, the World Bank, the International Monetary Fund, the Andean Development Corporation - Development Bank of Latin America, and the Organization of American States, and a description of such assistance.
 (b)Diplomatic engagement and coordinationThe Secretary of State, in coordination with the Secretary of the Treasury, as appropriate, shall— (1)carry out diplomatic engagement to secure contributions of financial and technical assistance from international donors and partners in support of the Strategy; and
 (2)take all necessary steps to ensure effective cooperation among international donors and partners supporting the Strategy.
 (c)ReportNot later than one year after submitting the strategy under subsection (a) and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report that describes—
 (1)the progress made in implementing the Strategy; and (2)the financial and technical assistance provided by international donors and partners, including the multilateral institutions specified in subsection (a)(3).
 (d)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs of the House of Representatives;
 (2)the Committee on Appropriations of the House of Representatives; (3)the Committee on Foreign Relations of the Senate; and
 (4)the Committee on Appropriations of the Senate. 104.Strengthening the rule of law and combating corruptionThere are authorized to be appropriated such sums as may be necessary to the Secretary of State and the Administrator of the United States Agency for International Development to strengthen the rule of law, combat corruption, consolidate democratic governance, and defend human rights in Central American countries through the following activities:
 (1)Strengthening the rule of law in Central American countries by providing support for: (A)Attorney general offices, public prosecutors, and the judiciary, including the enhancement of investigative and forensics capabilities.
 (B)The promotion of independent, merit-based selection processes for judges and prosecutors, independent internal controls, and relevant ethics and professional training, including training on sexual, gender-based, and domestic violence.
 (C)The improvement of victim, witness, and whistleblower protection and access to justice. (D)The reform and improvement of prison facilities and management.
 (2)Combating corruption by providing support for: (A)Inspectors general and oversight institutions, including relevant training for inspectors and auditors.
 (B)International commissions against impunity, including the International Commission against Impunity in Guatemala and the Support Mission against Corruption and Impunity in Honduras.
 (C)Civil society organizations conducting oversight of executive branch officials and functions, police and security forces, and judicial officials and public prosecutors.
 (D)The enhancement of freedom of information mechanisms. (3)Consolidating democratic governance by providing support for:
 (A)The reform of civil services, related training programs, and relevant laws and processes that lead to independent, merit-based selection processes.
 (B)National legislatures and their capacity to conduct oversight of executive branch functions. (C)The reform and strengthening of political party and campaign finance laws and electoral tribunals.
 (D)Local governments and their capacity to provide critical safety, education, health, and sanitation services to citizens.
 (4)Defending human rights by providing support for: (A)Human rights ombudsman offices.
 (B)Government protection programs that provide physical protection and security to human rights defenders, journalists, trade unionists, whistleblowers, and civil society activists at risk.
 (C)Civil society organizations that promote and defend human rights, freedom of expression, freedom of the press, labor rights, environmental protection, and the rights of individuals with diverse sexual orientations or gender identities.
 (D)Civil society organizations that address sexual, gender-based, and domestic violence, and that protect victims of such violence.
 105.Combating criminal violence and improving citizen securityThere are authorized to be appropriated such sums as may be necessary to the Secretary of State and the Administrator of the United States Agency for International Development to counter the violence and crime perpetrated by armed criminal gangs, illicit trafficking organizations, and human smuggling networks in Central American countries through the following activities:
 (1)Countering criminal activity by providing assistance to civilian law enforcement, including support for—
 (A)the execution and management of complex, multi-actor criminal cases; (B)the enhancement of intelligence collection capacity, and training on civilian intelligence collection (including safeguards for privacy and basic civil liberties), investigative techniques, forensic analysis, and evidence preservation;
 (C)community policing policies and programs; (D)the enhancement of capacity to identify, investigate, and prosecute crimes involving sexual, gender-based, and domestic violence; and
 (E)port, airport, and border security systems, including—computer infrastructure and data management systems, secure communications technologies, nonintrusive inspection equipment, radar and aerial surveillance equipment, and canine units.
 (2)Disrupting illicit financial networks, including by providing support for— (A)finance ministries, including for the imposition of financial sanctions to block the assets of individuals and organizations involved in money laundering and the financing of armed criminal gangs, illicit trafficking networks, human smuggling networks, and organized crime;
 (B)financial intelligence units, including the establishment and enhancement of anti-money laundering programs; and
 (C)the reform of bank secrecy laws. (3)Professionalizing civilian police forces by providing support for—
 (A)the reform of personnel recruitment, vetting and dismissal processes, including the enhancement of polygraph capability for use in such processes;
 (B)inspectors general and oversight offices, including relevant training for inspectors and auditors, and independent oversight mechanisms, as appropriate; and
 (C)training and the development of protocols regarding the appropriate use of force and human rights. (4)Improving crime prevention, and reducing violence, extortion, child recruitment into gangs, and sexual slavery by providing support for—
 (A)the improvement of child protection systems; (B)the enhancement of programs for at-risk youth, including the improvement of community centers and programs aimed at successfully reinserting former gang members;
 (C)livelihood programming that provides youth and other at-risk individuals with legal and sustainable alternatives to gang membership;
 (D)safe shelter and humanitarian responses for victims of crime and internal displacement; and (E)programs to receive and effectively re-integrate repatriated migrants in El Salvador, Guatemala, and Honduras.
 106.Combating sexual, gender-based, and domestic violenceThere are authorized to be appropriated such sums as may be necessary for the Secretary of State and the Administrator of the United States Agency for International Development to counter sexual, gender-based, and domestic violence in Central American countries through the following activities:
 (1)Broadening engagement among national and local institutions to address sexual, gender-based, and domestic violence.
 (2)Supporting educational initiatives to reduce sexual, gender-based, and domestic violence. (3)Supporting outreach efforts tailored to meet the needs of women, girls, individuals of diverse sexual orientations or gender identities, and other vulnerable individuals at risk of violence and exploitation.
 (4)Formalizing standards of care and confidentiality at police, health facilities, and other government facilities.
 (5)Establishing accountability mechanisms for perpetrators of violence. 107.Tackling extreme poverty and advancing economic developmentThere are authorized to be appropriated such sums as may be necessary for the Secretary of State and the Administrator of the United States Agency for International Development to tackle extreme poverty and the underlying causes of poverty in Central American countries through the following activities:
 (1)Strengthening human capital, including by providing support for— (A)workforce development and entrepreneurship training programs that are driven by market demand, including programs that prioritize women, at-risk youth, and indigenous communities;
 (B)improving early-grade literacy, and primary and secondary school curricula; (C)relevant professional training for teachers and educational administrators;
 (D)educational policy reform and improvement of education sector budgeting; and (E)establishment and expansion of safe schools and related facilities for children.
 (2)Enhancing economic competitiveness and investment climate by providing support for— (A)small business development centers and programs that strengthen supply chain integration;
 (B)the improvement of protections for investors, including dispute resolution and arbitration mechanisms;
 (C)trade facilitation and customs harmonization programs; and (D)reducing energy costs through investments in clean technologies and the reform of energy policies and regulations.
 (3)Strengthening food security, including by providing support for: (A)Small and medium-scale sustainable agriculture, including by providing technical training, improving access to credit, and promoting policies and programs that incentivize government agencies and private institutions to buy from local producers.
 (B)Agricultural value chain development for farming communities. (C)Nutrition programs to reduce childhood malnutrition and stunting rates.
 (D)Mitigation, adaptation, and recovery programs in response to natural disasters and other external shocks.
 (4)Improving fiscal and financial affairs, including by providing support for— (A)domestic revenue generation, including programs to improve tax administration, collection, and enforcement;
 (B)strengthening public sector financial management, including strategic budgeting and expenditure tracking; and
 (C)reform of customs and procurement policies and processes. 108.Conditions, limitations, and certifications on United States assistance (a)Assistance funding without conditionThe Secretary of State or the Administrator of the United States Agency for International Development, as appropriate, may obligate up to 25 percent of the funds made available for the Governments of El Salvador, Guatemala, and Honduras to carry out the United States Strategy for Engagement in Central America.
 (b)Conditions related To combatting smuggling and providing for screening and safety of migrantsIn addition, 25 percent of the funds that are made available for assistance for the Governments of El Salvador, of Guatemala, and of Honduras to carry out the United States Strategy for Engagement in Central America may only be made available after the Secretary of State, in consultation with the Secretary of Homeland Security, consults with, and subsequently certifies and reports to the appropriate congressional committees that such governments are taking effective steps, in addition to steps taken during previous years, to—
 (1)combat human smuggling networks and trafficking organizations, including investigating, prosecuting, and increasing penalties for individuals responsible for such crimes;
 (2)improve border security and border screening to detect and deter illicit smuggling and trafficking, while respecting the rights of individuals fleeing violence and seeking asylum or other forms of protection, in accordance with regional and international law;
 (3)cooperate with United States Government agencies and other governments in the region to facilitate the safe and timely repatriation of migrants who are not found to have a well-founded fear of persecution or other serious harm, in accordance with international law;
 (4)improve reintegration services, in open partnership with civil society organizations, for repatriated migrants in a manner that ensures the safety and well-being of the individual and reduces the likelihood of repeated migration to the United States; and
 (5)cooperate with the United Nations High Commissioner for Refugees to improve protections for, and the processing of, vulnerable populations fleeing violence.
					(c)Conditions related to progress on specific issues
 (1)Effective implementationIn addition, 50 percent of the funds that are made available for assistance for the Governments of El Salvador, of Guatemala, and of Honduras to carry out the United States Strategy for Engagement in Central America may only be made available after the Secretary consults with, and subsequently certifies and reports to, the appropriate congressional committees that such governments are meeting these conditions in their respective countries, in addition to steps taken during the previous calendar year, to—
 (A)combat corruption, including investigating and prosecuting government officials, military personnel, and civilian police officers credibly alleged to be corrupt;
 (B)implement reforms and strengthen the rule of law, including increasing the capacity and independence of the judiciary and public prosecutors;
 (C)counter the activities of armed criminal gangs, illicit trafficking networks, and organized crime; (D)establish and implement a plan to create a professional, accountable civilian police force and curtail the role of the military in internal policing;
 (E)investigate and prosecute, through the civilian justice system, military and police personnel who are credibly alleged to have violated human rights, and to ensure that the military and the police are cooperating in such cases;
 (F)counter and prevent domestic, sexual, and gender-based violence; (G)cooperate, as appropriate, with international human rights entities and international commissions against impunity, including the United Nations' Commission against Impunity in Guatemala (CICIG), the Organization of American States’ Mission to Support the Fight against Corruption and Impunity in Honduras (MACCIH), and any other similar entities that may be established;
 (H)implement electoral and political reforms, including reforms related to improving the transparency of financing political campaigns and political parties;
 (I)protect the right of political opposition parties, journalists, trade unionists, human rights defenders, whistleblowers, and other civil society activists to operate without interference;
 (J)increase government revenues, including by enhancing tax collection, strengthening customs agencies, and reforming procurement processes;
 (K)implement reforms to strengthen educational systems, vocational training programs, and programs for at-risk youth;
 (L)resolve commercial disputes, including the confiscation of real property, between United States entities and the respective governments; and
 (M)implement a policy by which local communities, civil society organizations (including indigenous and marginalized groups), and local governments are consulted in the design, implementation, and evaluation of the activities of the Plan that affect such communities, organizations, or governments.
 (2)Additional elementsThe Secretary of State may not certify that the Government of Guatemala is taking effective steps to address the issues listed in paragraph (1) until after the Government of Guatemala—
 (A)extends the mandate of the International Commission against Impunity in Guatemala (CICIG) beyond 2019; and
 (B)permits the CICIG Commissioner and CICIG staff to carry out their work with government obstruction. (3)ExceptionThe certification and reporting requirements under paragraph (1) shall not apply to assistance provided to the International Commission against Impunity in Guatemala and the Mission to Support the Fight against Corruption and Impunity in Honduras.
					(d)Reprogramming
 (1)In generalFunds withheld pursuant to the limitations described in subsections (b) and (c) shall be made available for programs in El Salvador, Guatemala, and Honduras that do not directly support the central governments of such countries.
 (2)ExceptionThe limitations described in subsections (b) and (c) do not apply to funds authorized to be appropriated by this Act for humanitarian assistance or global good security programs.
 109.Limitations on fundingNone of the amounts authorized to be appropriated pursuant to this title may be used or transferred to another agency to assist in the removal or repatriation of any individual from a third country to his or her country of origin or to another country.
			IIADDRESSING MIGRATION NEEDS BY STRENGTHENING REGIONAL HUMANITARIAN RESPONSES FOR REFUGEES AND ASYLUM
			 SEEKERS IN THE WESTERN HEMISPHERE
			201.Expanding refugee and asylum processing in the western hemisphere
 (a)Refugee processingThe Secretary of State, in consultation with the Secretary of Homeland Security, shall work with international partners, including the United Nations High Commissioner for Refugees, to support and strengthen the domestic capacity of countries in the Western Hemisphere to process and accept refugees for resettlement and adjudicate asylum claims, including by—
 (1)providing support and technical assistance to expand and improve the capacity to identify, process, and adjudicate refugee claims, adjudicate applications for asylum, or otherwise accept refugees referred for resettlement by the United Nations High Commissioner for Refugees or host nations, including by increasing the number of refugee and asylum officers who are trained in the relevant legal standards for adjudicating claims for protection;
 (2)establishing and expanding safe and secure refugee reception centers to facilitate the safe and orderly movement of individuals and families seeking international protection;
 (3)improving national refugee and asylum registration systems to ensure that any person seeking refugee status, asylum, or other humanitarian protections—
 (A)receives due process and meaningful access to existing humanitarian protections; (B)is provided with adequate information about his or her rights, including the right to seek protection;
 (C)is properly screened for security, including biographic and biometric capture; and (D)receives appropriate documents to prevent fraud and ensure freedom of movement and access to basic social services; and
 (4)developing the capacity to conduct best interest determinations for unaccompanied children with international protection needs to ensure that such children are properly registered and that their claims are appropriately considered.
 (b)Diplomatic engagement and coordinationThe Secretary of State, in coordination with the Secretary of Homeland Security, as appropriate, shall—
 (1)carry out diplomatic engagement to secure commitments from governments to resettle refugees from Central America; and
 (2)take all necessary steps to ensure effective cooperation among governments resettling refugees from Central America.
 202.Further strengthening regional humanitarian responses in the western hemisphereThe Secretary of State, in consultation with the Secretary of Homeland Security, and in coordination with international partners, including the United Nations High Commissioner for Refugees, shall support and coordinate with the government of each country hosting a significant population of refugees and asylum seekers from El Salvador, Guatemala, and Honduras to—
 (1)establish and expand temporary shelter and shelter network capacity to meet the immediate protection and humanitarian needs of refugees and asylum seekers, including shelters for families, women, unaccompanied children, and other vulnerable populations;
 (2)deliver gender-, trauma-, and age-sensitive humanitarian assistance to refugees and asylum seekers, including access to accurate information, legal representation, education, livelihood opportunities, cash assistance, and health care;
 (3)establish and expand sexual, gender-based, and domestic violence prevention, recovery, and humanitarian programming;
 (4)fund national- and community-led humanitarian organizations in humanitarian response; and (5)support local integration initiatives to help refugees and asylum seekers rebuild their lives and contribute in a meaningful way to the local economy in their host country.
				203.Information campaign on dangers of irregular migration
 (a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall design and implement public information campaigns in El Salvador, Guatemala, and Honduras to—
 (1)disseminate information about the potential dangers of travel to the United States; (2)provide accurate information about United States immigration law and policy; and
 (3)provide accurate information about the availability of asylum and other humanitarian protections in countries in the Western Hemisphere.
 (b)ElementsThe information campaigns implemented pursuant to subsection (a) shall, to the greatest extent possible—
 (1)be targeted at regions with high rates of violence, high levels of out-bound migration, or significant populations of internally displaced persons;
 (2)be in local languages; (3)employ a variety of communications media; and
 (4)be developed in consultation with program officials at the Department of Homeland Security, the Department of State, and other government, nonprofit, or academic entities in close contact with migrant populations from El Salvador, Guatemala, and Honduras, including repatriated migrants.
 204.DefinitionsIn this title— (1)the term internally displaced persons means persons or groups of persons who have been forced to leave their homes or places of habitual residence, in particular due to armed conflict, generalized violence, violations of human rights, or natural or human-made disasters, and who have not crossed an internationally recognized state border;
 (2)the term international protection means asylum status, refugee status, protection under the Convention Against Torture, and other regional protection status available in the Western Hemisphere; and
 (3)the term best interest determination means a formal process with procedural safeguards designed to give primary consideration to the child’s best interests in decisionmaking.
 205.Reporting requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit a report describing the plans of the Secretary of State to assist in developing the refugee and asylum processing capabilities described in this title to—
 (1)the Committee on the Judiciary of the House of Representatives; (2)the Committee on Foreign Affairs of the House of Representatives;
 (3)the Committee on Appropriations of the House of Representatives; (4)the Committee on the Judiciary of the Senate;
 (5)the Committee on Foreign Relations of the Senate; and (6)the Committee on Appropriations of the Senate.
				IIIMANAGING MIGRATION THROUGH REFUGEE RESETTLEMENT, COMPLEMENTARY PATHWAYS, AND STRENGTHENING
			 REPATRIATION INITIATIVES.
			301.Identification, screening, and processing of refugees and other individuals eligible for lawful
			 admission to the United States
				(a)Designated processing centers
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall enter into agreements for the establishment by the Secretary of Homeland Security of Designated Processing Centers for the registration, screening, and processing of refugees and other eligible individuals in North and Central America, and the resettlement or relocation of these individuals to the United States or other countries.
 (2)LocationsOne or more Designated Processing Centers shall be established in a safe and secure location identified by the United States and the host government in—
 (A)El Salvador; (B)Guatemala;
 (C)Honduras; (D)Mexico;
 (E)Costa Rica; and (F)any other country deemed appropriate by the Secretary of State to accept and process requests and applications under this title, including any country in North or Central America hosting significant numbers of refugees or other displaced individuals.
						(b)Assistant director of regional processing
 (1)In generalThere shall be an Assistant Director of Regional Processing, who shall report to the Director of U.S. Citizenship and Immigration Services, and who shall oversee the establishment and operation of all Designated Processing Centers.
 (2)DutiesThe Assistant Director of Regional Processing, in coordination with the Secretary of Homeland Security and the Director of U.S. Citizenship and Immigration Services, shall—
 (A)coordinate with the Secretary of State and the host country to ensure that each Designated Processing Center is safe, secure, and reasonably accessible to the public to facilitate the registration, screening, and processing of individuals under this title;
 (B)establish standard operating procedures for the registration, screening, and processing of individuals under this title;
 (C)oversee the administration of such procedures; and (D)carry out other duties and powers prescribed by the Director of U.S. Citizenship and Immigration Services.
						(c)Personnel
 (1)Refugee officers and related personnelThe Secretary of Homeland Security, in consultation with the Director of U.S. Citizenship and Immigration Services and the Assistant Director of Regional Processing, shall ensure that sufficient numbers of refugee officers and other personnel are assigned to each Designated Processing Center to fulfill the requirements of this title.
 (2)Support personnelThe Secretary of Homeland Security and the Attorney General shall hire and assign sufficient personnel to ensure that absent exceptional circumstances, all security and law enforcement background checks required under this title are completed in 180 days or less.
					(d)Operations
 (1)In generalAbsent extraordinary circumstances, each Designated Processing Center shall commence operations not later than 270 days after the date of the enactment of this Act.
 (2)ProductivityThe Secretary of Homeland Security, in coordination with the Secretary of State, shall monitor the activities of each Designated Processing Center and establish metrics and criteria for evaluating the productivity of each Designated Processing Center.
 (3)Continuing operationsEach Designated Processing Center shall remain in operation for at least five fiscal years, and shall continue in operation until such time as the Secretary of Homeland Security, in consultation with the Secretary of State, determines, under the metrics and criteria established under paragraph (2), that for at least 4 consecutive calendar quarters the Designated Processing Center has failed to maintain sufficient productivity.
 (e)Congressional reportsNot later than January 31 following the end of each fiscal year, and beginning with the first fiscal year that at least one Designated Processing Center commences operations, the Secretary of Homeland Security, in consultation with the Secretary of State, shall submit a report to the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives and to the Committee on the Judiciary and the Committee on Foreign Relations of the Senate on the number of individuals who have been registered, screened, and processed for benefits under this title at each Designated Processing Center, including the number of benefits requests that have been approved and the number of benefits requests that have been denied.
				302.Registration and intake
 (a)RegistrationEach Designated Processing Center shall receive and register individuals seeking to apply for benefits under this title.
 (b)IntakeConsistent with this title, registered individuals shall be assessed to determine the benefits for which they may be eligible, including—
 (1)refugee resettlement pursuant to the Central American Refugee Program described in section 303; (2)the Central American Minors Program described in section 304;
 (3)the Central American Family Reunification Parole Program described in section 305; and (4)referral for suitable temporary worker programs under the Central American Worker Referral Program described in section 306.
 (c)Expedited processingExpedited processing of applications and requests under this title shall be granted in emergency situations, for humanitarian reasons, or if other circumstances warrant expedited treatment in the exercise of discretion.
				303.Central American refugee program
 (a)In generalIn addition to any refugees designated for admission under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), in each of fiscal years 2020, 2021, 2022, 2023, and 2024, not less than 100,000 nationals of El Salvador, Guatemala, and Honduras combined shall be admitted into the United States under this section. Admission under this subsection shall be available to any such national who registers at a Designated Processing Center and is determined to be admissible as a refugee of special humanitarian concern to the United States consistent with this section.
				(b)Initial processing
 (1)In generalAny individual who registers at a Designated Processing Center and who expresses a fear of persecution or an intention to apply for refugee status may make an application for refugee resettlement under this section. Upon filing of a completed application, the applicant shall be referred to a refugee officer for further processing consistent with this section.
 (2)Submission of biographic and biometric dataAn applicant described in paragraph (1) shall be required to submit biographic and biometric data in accordance with procedures established by the Assistant Director of Regional Processing. The Assistant Director shall provide an alternative procedure for applicants who are unable to provide all required biographic and biometric data due to a physical or mental impairment.
 (3)Background checksThe Assistant Director of Regional Processing shall utilize biometric, biographic, and other appropriate data to conduct security and law enforcement background checks of applicants to determine whether there is any criminal, national security, or other ground that would render the applicant ineligible for admission as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).
 (4)OrientationThe Assistant Director of Regional Processing shall provide prospective applicants for refugee resettlement with information on applicable requirements and legal standards. All orientation materials, including application forms and instructions, shall be provided in English and Spanish.
 (5)International organizationsThe Secretary of State, in consultation with the Secretary of Homeland Security, shall enter into agreements with international organizations, including the United Nations High Commissioner for Refugees, to facilitate the processing and preparation of case files for applicants under this section.
					(c)Adjudication of applications
 (1)In generalNot later than 60 days after the date on which an applicant is referred under subsection (b)(1), the applicant shall be interviewed by a refugee officer for a determination of whether the applicant is a refugee of special humanitarian concern, as described in paragraph (5).
 (2)DecisionNot later than 14 days after the date on which an applicant is interviewed under paragraph (1), the refugee officer shall issue a written decision on the application.
 (3)Approval of applicationIf the refugee officer approves an application under this section, the applicant shall be processed for resettlement to the United States as a refugee under section 207 of the Immigration and Nationality Act. The security and law enforcement background checks required under subsection (b)(3) shall be completed, to the satisfaction of the Assistant Director of Regional Processing, before the date on which an approved applicant may be admitted to the United States.
 (4)Denial of applicationIf the refugee officer denies an application under this section, the officer shall include a reasoned, written explanation for the denial and refer the applicant for a determination of eligibility for other benefits under this title, consistent with section 302(b). A denied applicant may request review of the decision by a supervisory refugee officer not later than 30 days after the date of the denial. The supervisory refugee officer shall issue a final written decision within 30 days of the request for review.
 (5)Refugees of special humanitarian concernFor the purposes of this section, refugees of special humanitarian concern to the United States shall include individuals who have suffered, or have a well-founded fear of suffering—
 (A)domestic, sexual, or other forms of gender-based violence, including persecution based on sexual orientation or gender identity;
 (B)violence, extortion, or other forms of persecution (including forced recruitment) committed by gangs or other organized criminal organizations;
 (C)a severe form of trafficking in persons; or (D)other serious human rights abuses.
 (6)Spouses and minor childrenThe spouse or child of any applicant who qualifies for admission under section 207(c) of the Immigration and Nationality Act shall be granted the same status as the applicant if accompanying or following to join such applicant, consistent with such section.
 (7)Refugee statusAn individual who is admitted to the United States as a refugee under this section shall enjoy the same rights and privileges and shall be subject to the same grounds for termination of refugee status as provided in sections 207 and 209 of the Immigration and Nationality Act.
 (8)FeesNo fee shall be imposed for the filing, processing, or adjudication of an application under this section.
					(d)Optional referral to other countries
 (1)In generalNotwithstanding subsection (b), an applicant for refugee resettlement under this section may be referred to another country for the processing of the applicant’s refugee claim if—
 (A)another country agrees to immediately process the applicant’s refugee claim in accordance with the terms and procedures of a bilateral agreement under paragraph (2); and
 (B)the applicant lacks substantial ties to the United States as defined in paragraph (3) or requests resettlement to a country other than the United States.
						(2)Bilateral agreements for referral of refugees
 (A)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall enter into bilateral agreements with other countries for the referral, processing, and resettlement of individuals who register with a Designated Processing Center and seek to apply for refugee resettlement under this section. Such agreements shall be limited to countries with the demonstrated capacity to accept and adjudicate applications for refugee status, and other forms of international protection, and resettle refugees consistent with obligations under the 1951 United Nations Convention Relating to the Status of Refugees and the 1967 United Nations Protocol Relating to the Status of Refugees.
 (B)International organizationsThe Secretary of State, in consultation with the Secretary of Homeland Security, shall enter into agreements with international organizations, including the United Nations High Commissioner for Refugees, to facilitate the referral, processing, and resettlement of individuals covered under this paragraph.
 (3)Substantial ties definedAn individual has substantial ties to the United States if the individual— (A)has a spouse, parent, son, daughter, sibling, grandparent, aunt, or uncle who resides in the United States;
 (B)can demonstrate previous residence in the United States for not less than 2 years; or (C)can otherwise demonstrate substantial ties to the United States as defined by the Secretary of Homeland Security.
 (e)Emergency relocation coordinationThe Secretary of State, in consultation with the Secretary of Homeland Security, shall enter into bilateral or multilateral agreements with other Western Hemisphere countries to establish safe and secure emergency transit centers for individuals who register at a Designated Processing Center, are deemed to face an imminent risk of harm, and require temporary placement in a safe location pending a final decision on an application under this section. Such agreements shall be developed in consultation with the United Nations High Commissioner for Refugees and shall conform to international humanitarian standards.
 (f)Expansion of refugee corpsNot later than 60 days after the date of the enactment of this Act, and subject to the availability of amounts provided in advance in appropriation Acts, the Secretary of Homeland Security shall appoint additional refugee officers as may be necessary to carry out this section.
				304.Central American minors program
 (a)EligibilityIf it is determined as a result of the assessment under section 302(b) that an alien is eligible for special immigrant status in accordance with this subsection, the Designated Processing Center shall accept a petition for such status filed by the alien, or on behalf of the alien by a parent or legal guardian, and, subject to subsection (d) and notwithstanding any other provision of law, the Secretary of Homeland Security shall provide the alien with status as a special immigrant under section 101(a)(27) of the Immigration and Nationality Act. An alien shall be eligible under this subsection if the alien—
 (1)is a national of El Salvador, Honduras, or Guatemala; (2)is an unmarried child (as defined in section 101(b)(1) of the Immigration and Nationality Act) of an individual who is lawfully present in the United States;
 (3)is otherwise eligible to receive an immigrant visa; and (4)is otherwise admissible to the United States (excluding the grounds of inadmissibility specified in section 212(a)(4) of the Immigration and Nationality Act).
 (b)Minor childrenAny child (as defined in section 101(b)(1) of the Immigration and Nationality Act) of an alien described in subsection (b) is entitled to the same special immigrant status if accompanying or following to join the alien.
				(c)Numerical limitations
 (1)In generalThe total number of aliens who may be provided special immigrant status under this section may not exceed 10,000 per year for the fiscal year during which at least one Designated Processing Center commences operations, and for each of the four fiscal years that immediately follow.
 (2)Exclusion from numerical limitationsAliens provided special immigrant status under this section shall not be counted against any numerical limitation under section 201, 202, or 203 of the Immigration and Nationality Act.
 (3)Carry forwardIf the numerical limitation under paragraph (1) is not reached during a given fiscal year, the numerical limitation under such paragraph for the following fiscal year shall be increased by a number equal to the difference between—
 (A)the total number of aliens provided special immigrant status under paragraph (1) for the given fiscal year; and
 (B)the number of aliens provided special immigrant status under this section during the given fiscal year.
						(d)Petition and adjudication
 (1)In generalAbsent exceptional circumstances, an eligible alien shall be permitted to submit a petition for special immigrant status under this section up to 90 days after the date the alien was determined to be eligible for such status.
 (2)Adjudication deadlinesAbsent exceptional circumstances, petitions submitted under this section shall be adjudicated not later than 180 days after submission.
 (3)Applicants under prior cam programThe Secretary of Homeland Security shall deem an application filed under the Central American Minors Refugee Program, established on December 1, 2014 and terminated on August 16, 2017, and which was not the subject of a final disposition prior to January 31, 2018, to be a petition filed under this section. Absent exceptional circumstances, the Secretary shall make a final determination on such petitions not later than 180 days after the date of enactment of this Act. The Secretary shall promptly notify all relevant parties of the conversion of a CAM application into a special immigrant petition, and shall provide instructions for withdrawal of the petition if the alien no longer wishes to proceed with the requested relief.
					(4)Biometrics and background checks
 (A)Submission of biometric and biographic dataPetitioners for special immigrant status under this section shall be required to submit biometric and biographic data in accordance with procedures established by the Assistant Director of Regional Processing. The Assistant Director shall provide an alternative procedure for applicants who are unable to provide all required biometric data due to a physical or mental impairment.
 (B)Background checksThe Assistant Director of Regional Processing shall utilize biometric, biographic, and other appropriate data to conduct security and law enforcement background checks of petitioners to determine whether there is any criminal, national security, or other ground that would render the applicant ineligible for special immigrant status under this section.
 (C)Completion of background checksThe security and law enforcement background checks required under subparagraph (B) shall be completed, to the satisfaction of the Assistant Director of Regional Processing, before the date on which a petition for special immigrant status under this section may be approved.
						305.Central American family reunification parole program
 (a)In generalIf it is determined as a result of the assessment under section 302(b) that an alien is eligible for parole in accordance with this subsection, the Designated Processing Center shall accept a completed application for parole filed by the alien, or on behalf of the alien by a parent or legal guardian, and the Secretary of Homeland Security shall grant parole, as provided under section 212(d)(5), to that alien. An alien shall be eligible under this subsection if the alien—
 (1)is a national of El Salvador, Guatemala, or Honduras; (2)is the beneficiary of an approved immigrant visa petition under section 203(a) of the Immigration and Nationality Act; and
 (3)does not have an immigrant visa that is immediately available but the visa is expected to be available within 5 years of the date the alien registers with a Designated Processing Center.
					(b)Application and adjudication
 (1)In generalAbsent exceptional circumstances, an eligible alien shall be permitted to submit an application for parole under this section up to 90 days after the date the alien is determined to be eligible for parole.
 (2)Adjudication deadlinesAbsent exceptional circumstances, applications submitted under this section shall be adjudicated not later than 180 days after submission.
					(3)Biometrics and background checks
 (A)Submission of biometric and biographic dataApplicants for parole under this section shall be required to submit biometric and biographic data in accordance with procedures established by the Assistant Director of Regional Processing. The Assistant Director shall provide an alternative procedure for applicants who are unable to provide all required biometric data due to a physical or mental impairment.
 (B)Background checksThe Assistant Director of Regional Processing shall utilize biometric, biographic, and other appropriate data to conduct security and law enforcement background checks of applicants to determine whether there is any criminal, national security, or other ground that would render the applicant ineligible for parole under this section.
 (C)Completion of background checksThe security and law enforcement background checks required under subparagraph (B) shall be completed to the satisfaction of the Assistant Director of Regional Processing before the date on which an application for parole may be approved.
 (4)ApprovalDesignated Processing Centers shall issue appropriate travel documentation to aliens granted parole. Such documentation must be presented to U.S. Customs and Border Protection at a port of entry for parole into the United States within 120 days of issuance.
					306.Central American worker referral program
 (a)In generalAn alien who registers with a Designated Processing Center shall be screened for referral for suitable temporary worker programs as provided in this section.
 (b)Qualifying temporary worker programsIn accordance with the standard operating procedures described in section 301(b)(2)(B) of this title, and using tools and resources developed by the Secretary of Homeland Security in consultation with the Secretary of Labor, Designated Processing Centers shall—
 (1)connect prospective workers to U.S. employers or recruiters seeking temporary workers to perform agricultural labor or services as described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act, or other temporary or seasonal work as described in section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act; and
 (2)connect prospective workers to an organization, approved by the Department of State to sponsor exchange visitors as described under section 101(a)(15)(J) of the Immigration and Nationality Act, for placement as an au pair with a qualified host family in the United States.
 (c)Other temporary work programsThe Secretary of Homeland Security, in consultation with the Secretary of Labor, may, as a matter of discretion, develop tools and resources and establish procedures to allow Designated Processing Centers to connect prospective workers to other temporary employment, training, or exchange visitor opportunities in the United States that require nonimmigrant visa sponsorship.
 (d)EligibilityEligibility for referral under this section shall be limited to nationals of El Salvador, Guatemala, or Honduras who—
 (1)have registered with a Designated Processing Center; and (2)have agreed in writing to participate in the referral program.
					Eligible individuals shall only be referred to prospective employers or designated organizations
			 for possible visa sponsorship and employment in an area or areas in which
 the individual has indicated a willingness and desire to work.(e)LimitationsNothing in this section shall be construed— (1)to limit the obligations of an employer, recruiter, designated organization, or other entity to fulfill all requirements for nonimmigrant visa sponsorship as required under the relevant provisions of the Immigration and Nationality Act and regulations issued by the Secretary of Homeland Security or the Attorney General;
 (2)to guarantee employment or visa sponsorship for any prospective worker who registers with a Designated Processing Center; or
 (3)to allow a Designated Processing Center, employer, recruiter, or designated organization to charge or collect any placement or referral fee for services rendered under this section.
					307.Informational campaign; case status hotline
 (a)Informational campaignThe Secretary of Homeland Security shall implement an informational campaign, in English and Spanish, in the United States, El Salvador, Guatemala, and Honduras to increase awareness of the provisions of this title.
 (b)Case status hotlineNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish a case status hotline providing confidential processing information on pending cases.
				IVIMPROVING BORDER INFRASTRUCTURE FOR FAMILIES AND CHILDREN; CRACKING DOWN ON CRIMINAL ORGANIZATIONS.
			401.Additional U.S. Customs and Border Protection personnel
 (a)OfficersThe Commissioner of U.S. Customs and Border Protection shall, every fiscal year, hire, train, and assign not fewer than 200 new officers above the level as of September 30 of the immediately preceding fiscal year until the total number of officers equals the requirements identified each year in the Workload Staffing Model issued by the Commissioner pursuant to the Department of Homeland Security Appropriations Act, 2012 (hereinafter in this title referred to as the Workload Staffing Model).
				(b)Protection of human rights and child welfare
 (1)Humanitarian specialists and child welfare professionalsNot later than the last day of the first fiscal year after the date of enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall hire, train, and assign not fewer than 100 new humanitarian specialists and not fewer than 100 new child welfare professionals. The Commissioner shall thereafter annually hire, train, and assign an additional 100 specialists and 100 professionals under this section until the Commissioner determines that a sufficient number of such specialists and professionals are available to adequately provide for the protection of the health and welfare of aliens arriving at the border or in the custody of the Commissioner, including the requirements of sections 404 and 405. The total number of such specialists and professionals may not be less than the requirements identified in the Workload Staffing Model. The Commissioner is authorized to enter into such contracts as may be necessary to carry out this subsection, including with independent child welfare professionals.
 (2)Qualified experts in pediatric medicineThe Commissioner of U.S. Customs and Border Protection shall, every fiscal year, hire, train, and assign qualified experts in pediatric medicine in such numbers as the Commissioner determines appropriate to adequately provide for the health needs of children arriving at the border or in the custody of the Commissioner, including the requirements of sections 404 and 405.
 (c)Agricultural specialistsThe Commissioner of U.S. Customs and Border Protection shall, every fiscal year, hire, train, and assign not fewer than 100 new agricultural specialists above the level as of September 30 of the immediately preceding fiscal year until the total number of such specialists equals the requirements identified each year in the Agriculture Resource Allocation Model developed by the Commissioner. The Commissioner is authorized to enter into such contracts as may be necessary to carry out this subsection.
 (d)Support staffThe Commissioner of U.S. Customs and Border Protection is authorized to hire, train, and assign support staff, including technicians and interpreters, to perform non-law enforcement administrative functions to support all personnel of U.S. Customs and Border Protection. The Commissioner is authorized to enter into such contracts as may be necessary to carry out this subsection.
 (e)Office of professional responsibilityThe Commissioner of U.S. Customs and Border Protection shall hire, train, and assign sufficient Office of Professional Responsibility special agents to ensure that there is one such special agent for every 30 officers to investigate criminal and administrative matters and misconduct by officers and other employees of U.S. Customs and Border Protection. The Commissioner is authorized to enter into such contracts as may be necessary to carry out this subsection.
 (f)Traffic forecastsIn calculating the number of U.S. Customs and Border Protection officers needed at each land, air, and maritime port of entry through the Workload Staffing Model, the Office of Field Operations of U.S. Customs and Border Protection shall—
 (1)rely on data collected regarding the inspections and other activities conducted at each such port of entry; and
 (2)consider volume due to regional humanitarian conditions, seasonal increases, other projected changes in commercial and passenger volumes, the most current commercial forecasts, and other relevant information.
 (g)Staffing updatesNot later than 90 days after the date of enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall report to Congress on the status of efforts to implement subsections (a) through (e).
 (h)AmendmentSubparagraph (A) of section 411(g)(5) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(5)) is amended—
 (1)by striking model and inserting models; (2)by inserting humanitarian and agricultural specialists, child welfare professionals, before and support personnel; and
 (3)by inserting before the period at the end the following: , and shall also provide information concerning the progress made toward meeting officer, humanitarian and agriculture specialists, child welfare professionals, and support staff hiring targets, while accounting for attrition.
 (i)GAO reportIf by March 31, 2020, the Commissioner of U.S. Customs and Border Protection has not hired at least 100 additional humanitarian specialists and 100 child welfare professionals in accordance with subsection (b) or at least 200 additional U.S. Customs and Border Protection officers in accordance with subsection (a), and in any subsequent fiscal year in which the staffing levels specified in the applicable Workload Staffing Model have not been achieved, the Comptroller General of the United States shall—
 (1)conduct a review of U.S. Customs and Border Protection hiring policies and processes to identify factors contributing to such levels not being achieved and any other issues related to hiring by U.S. Customs and Border Protection;
 (2)consider attrition levels within the Office of Field Operations to identify associated factors contributing to attrition within the workforce of such Office; and
 (3)submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that describes the results of the review and consideration under paragraphs (1) and (2), respectively, and that contains recommendations to enhance the likelihood of achieving such staffing levels.
 402.Ports of entry infrastructure enhancement reportNot later than 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that identifies—
 (1)infrastructure improvements at ports of entry that would enhance the ability of U.S. Customs and Border Protection officers to process and protect refugees and asylum seekers, facilitate daily pedestrian and vehicular trade and traffic, and detect, interdict, disrupt, and prevent fentanyl, other synthetic opioids, and other narcotics and psychoactive substances and associated contraband from entering the United States, including a description of circumstances in which effective technology in use at certain ports of entry cannot be implemented at other ports of entry;
 (2)detection equipment that would improve the ability of such officers to identify such drugs and other dangers that are being illegally transported into the United States; and
 (3)safety equipment that would protect such officers from accidental exposure to such drugs or other dangers associated with the inspection of potential drug traffickers.
				403.General short-term custody standards in Customs and Border Protection facilities
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the head of the Office of Civil Rights and Civil Liberties of the Department of Homeland Security, in consultation with the Commissioner of U.S. Customs and Border Protection, shall establish short-term custody standards providing for basic minimum standards of care, intake procedures, and capacity guidelines at all U.S. Customs and Border Protection facilities holding individuals in the agency’s custody, including the following:
 (1)U.S. Border Patrol stations. (2)Ports of entry.
 (3)Checkpoints. (4)Forward operating bases.
 (5)Secondary inspection areas. (6)Short-term custody facilities.
 (b)RequirementsAll U.S. Customs and Border Protection and subcontracted or cooperating entity personnel shall undergo mandatory training on all standards established in accordance with subsection (a), shall ensure that detention space capacity will not be exceeded except in emergency circumstances, and shall ensure that all individuals in agency custody receive the following:
 (1)Potable water and a snack, and, if detained for more than five hours, a nutritious meal with regular meals and snacks, thereafter.
 (2)Medically appropriate meals and snacks for pregnant women and individuals with identifiable medical needs.
 (3)Adequate bathroom and shower facilities, as well as basic toiletries and hygiene items, including soap, a toothbrush, toilet paper, and other items appropriate for the age and gender identification of such individuals, including diapers and feminine hygiene products.
 (4)A cot, clean linens, and blankets, if detained for more than five hours. (5)Adequate lighting and climate control that achieves a reasonable indoor temperature.
 (6)Adequate protection from the elements, including sun shades, for outside holding areas. (7)A physical and mental health screening conducted promptly upon arrival in a manner that complies with the requirements for such screenings specified in the National Commission for Correctional Health Care Jails Standards, as well as information about the availability of, and access to, health care services that is communicated in a form and language such individuals are known to understand.
 (8)Immediate physical and mental health needs addressed by a qualified health care professional as soon as possible.
 (9)Prompt notice of the ability to make telephone calls and the procedures therefore. (10)Prompt notice of phone numbers to file a complaint with the Office of the Inspector General of the Department and the Office for Civil Rights and Civil Liberties of the Department.
 (11)A reasonable accommodation for religious practices. (12)Applicable protections under the Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.; Public Law 108–79).
 (13)Safe transport, including prevention of sexual assault during transfer, including in subcontracted transportation services, while such individuals are transported from a U.S. Customs and Border Protection facility.
 (c)Further provisionsThe Commissioner of U.S. Customs and Border Protection shall ensure that all individuals in agency custody—
 (1)have regular access to consular officials and legal service providers through confidential in-person visits or telephonic communications;
 (2)receive copies of all signed documents; and (3)are transferred, together with records, including medical screening records, to an appropriate U.S. Immigration and Customs Enforcement or Department of Health and Human Services Office of Refugee Resettlement facility or are safely released from short-term custody within 72 hours of apprehension.
 (d)Surveillance of certain individuals in CBP custodyThe Commissioner of U.S. Customs and Border Protection shall ensure constant surveillance of an individual in agency custody who exhibits signs of hostility, depression, or similar behaviors, or who is reasonably known to pose an elevated suicide risk.
 (e)Physical and mental health assessmentThe Commissioner of U.S. Customs and Border Protection shall ensure that individuals in agency custody for more than 24 hours receive, in addition to the physical and mental health screening specified in subsection (b)(7), a physical and mental health assessment by a qualified healthcare professional. To the extent practicable, such individuals with known or readily apparent disabilities, including temporary disabilities, shall be housed in a manner that accommodates their mental or physical condition, or both, and provides for the safety, comfort, and security of such individuals.
 (f)Return of certain belongingsAny lawful, nonperishable belongings of an individual in U.S. Customs and Border Protection custody that are confiscated by personnel operating under Federal authority shall be returned to such individual prior to the release or repatriation of such individual.
 (g)Inspection of short-Term custody facilitiesShort-term custody facilities shall be inspected at least once every year by the Office of the Inspector General of the Department of Homeland Security, with the results made public without the need to submit a request under section 552 of title 5, United States Code.
 (h)ConsultationThe Secretary of Homeland Security shall seek input from nongovernmental organizations regarding their independent opinion of specific U.S. Customs and Border Protection facilities and permit regular access to such facilities by nongovernmental organizations for human rights monitoring.
 (i)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall promulgate regulations to—
 (1)establish a publicly accessible online system allowing any person with the alien number of an individual to track the location of that individual in U.S. Customs and Border Protection custody held in short-term custody, and provide an online list of all locations with phone numbers routinely used to hold individuals in short-term custody;
 (2)improve the education of individuals in U.S. Customs and Border Protection custody regarding administrative procedures and legal rights under United States immigration law, in consultation with the Executive Office for Immigration Review; and
 (3)ensure notification to Congress and the Office of the Inspector General and the Office for Civil Rights and Civil Liberties of the Department of Homeland Security within 48 hours of each instance in which—
 (A)an individual in U.S. Customs and Border Protection custody has died, including during transfer to another facility or while being released; or
 (B)an individual has died as the result of an encounter with U.S. Customs and Border Protection. (j)Annual reportsNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary of Homeland Security shall submit to Congress a report that details all instances in which an individual in U.S. Customs and Border Protection custody has died in the prior fiscal year, including during transfer to another facility or while being released, as well as all instances in which an individual has died as the result of an encounter with U.S. Customs and Border Protection, and the result of any subsequent investigation. Such reports shall also detail all instances in which an individual, including an individual in the custody of U.S. Customs and Border Protection, has suffered serious injuries requiring hospitalization as a result of the use of force by U.S. Customs and Border Protection.
				404.Standards for children in the short-term custody of Customs and Border Protection
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the head of the Office for Civil Rights and Civil Liberties of the Department of Homeland Security, in consultation with the Commissioner of U.S. Customs and Border Protection, shall establish basic standards of care for the short-term custody of children by the Commissioner of U.S. Customs and Border Protection.
 (b)RequirementsThe standards required pursuant to subsection (a) shall include and apply the general short term custody standards described in section 403, as well as ensure that all children in the custody of the Commissioner of U.S. Customs and Border Protection are placed in a safe and sanitary location, and while in such custody—
 (1)have available to them at all times diapers, diapering supplies, infant formula, and infant feeding supplies, as necessary;
 (2)in the case of any child in such custody for more than 24 hours, have access to— (A)a parent or other member of the family group, including siblings, grandparents, aunts, and uncles in U.S. Customs and Border Protection custody; and
 (B)daily recreational programs and activities, including recreational time outdoors; and (3)are permitted to make supervised video conference calls, if available, and telephone calls to family members (or legal guardians).
 (c)Ensuring children have access to legal rightsThe Secretary of Homeland Security shall ensure that on apprehension each child is provided— (1)an interview and screening with a child welfare professional; and
 (2)a video orientation and oral and written notice, in a language understood by the child, of the rights of the child under the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act), including—
 (A)communication with counsel pursuant to section 292 of such Act (8 U.S.C. 1362); and (B)an applicable complaint mechanism to report any abuse, mistreatment, or misconduct.
						405.Child welfare at the border
 (a)GuidelinesNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, experts in child development, child welfare, and pediatric medicine, and other relevant experts as appropriate, shall, by rule, develop and establish guidelines for the intake and treatment of children and families in the custody of the Commissioner of U.S. Customs and Border Protection.
 (b)Mandatory trainingThe Secretary of Homeland Security shall— (1)require all U.S. Customs and Border Protection and subcontracted or cooperating entity personnel, who may have contact with a child at a port of entry or U.S. Border Patrol station to undergo appropriate training, which shall include in-person training, on—
 (A)the applicable legal authorities, policies, practices, and procedures relating to children in the custody of U.S. Customs and Border Protection; and
 (B)child development, trauma, and the manner in which trauma affects the health and behavior of children; and
 (2)require U.S. Customs and Border Protection personnel to annually undertake continuing training on— (A)identifying and responding to common signs and symptoms of medical distress in children;
 (B)best practices with respect to the guidelines developed in accordance with subsection (a); and (C)changes in the legal authorities, policies, and procedures described in paragraph (1)(A).
 (c)Sufficient staffingThe Commissioner of U.S. Customs and Border Protection shall ensure that sufficient qualified child welfare professionals and qualified experts in pediatric medicine are stationed at each port of entry and each U.S. Border Patrol station with a high volume of arriving children to accomplish the duties described in this section without creating an undue delay in the length of time children and apprehended parents and legal guardians remain in the custody of the Commissioner of U.S. Customs and Border Protection.
				(d)Family unit tracking number
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress notification that the Secretary has established a system for use by U.S. Customs and Border Protection to assign a family unit tracking number to each member of a family unit that is apprehended, including each of the following:
 (A)An apprehended spouse. (B)An apprehended parent or legal guardian.
 (C)A child accompanying an apprehended parent or legal guardian. (D)Each accompanying member of the family group, including siblings, grandparents, aunts, and uncles.
 (2)RequirementsThe Secretary of Homeland Security shall ensure that a family unit tracking number under paragraph (1)—
 (A)may be shared among the data systems of— (i)U.S. Customs and Border Protection;
 (ii)U.S. Immigration and Customs Enforcement; and (iii)the Office of Refugee Resettlement of the Department of Health and Human Services;
 (B)is included on any document pertaining to any member of an apprehended family unit; and (C)is not deleted or altered, except in the case of an error.
 (e)DefinitionsIn this section: (1)ChildThe term child has the meaning given such term in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)).
 (2)Child welfare professionalThe term child welfare professional means an individual who— (A)is licensed in social work by the relevant State welfare agency, and, if applicable, county welfare agency, of a State and county in which the port of entry or U.S. Border Patrol station is located;
 (B)has direct experience working with children; and (C)is proficient in one or more of the most common languages spoken by children apprehended at the applicable port of entry or U.S. Border Patrol station.
 (3)Cooperating entityThe term cooperating entity means a State or local entity acting pursuant to an agreement with the Secretary. 406.Enhanced investigation and prosecution of human smuggling networks and trafficking organizationsThe Attorney General and the Secretary of Homeland Security shall expand collaboration on the investigation and prosecution of human smuggling networks and trafficking organizations targeting Central American families and unaccompanied children and operating at the southwestern border of the United States, including the continuation and expansion of anti-trafficking coordination teams.
			407.Enhanced penalties for organized smuggling schemes
 (a)In generalSection 274(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(B)) is amended— (1)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
 (2)by inserting after clause (ii) the following:  (iii)in the case of a violation of subparagraph (A)(i) during and in relation to which the person, while acting for profit or other financial gain, knowingly directs or participates in a scheme to cause 10 or more persons (other than a parent, spouse, sibling, child, grandparent, or grandchild of the offender) to enter or to attempt to enter the United States at the same time at a place other than a designated port of entry or place other than designated by the Secretary, be fined under title 18, United States Code, imprisoned not more than 15 years, or both;; and
 (3)in clause (iv), as redesignated, by inserting commits or attempts to commit sexual assault of, after section 1365 of title 18, United States Code) to,. (b)Bulk cash smugglingSection 5332(b)(1) of title 31, United States Code, is amended—
 (1)in the paragraph heading, by striking Term of imprisonment and inserting In general; and (2)by inserting , fined under title 18, or both after 5 years.
					408.Expanding financial sanctions on narcotics trafficking and money laundering
 (a)Financial sanctions expansionThe Secretary of the Treasury, the Attorney General, the Secretary of State, the Secretary of Defense, and the Director of Central Intelligence shall expand investigations, intelligence collection, and analysis pursuant to the Foreign Narcotics Kingpin Designation Act to increase the identification and application of sanctions against—
 (1)significant foreign narcotics traffickers, their organizations, and networks; and (2)foreign persons who provide material, financial, or technological support to such traffickers, organizations, and networks.
 (b)TargetsThe activities described in subsection (a) shall specifically target foreign narcotics traffickers, their organizations and networks, and the foreign persons who provide material, financial, or technological support to such traffickers, organizations, and networks that are present and operating in Central America.
 409.Support for FBI Transnational Anti-Gang Task Forces for countering criminal gangsThe Director of the Federal Bureau of Investigation, in coordination with the Secretary of State, shall expand the efforts of the Transnational Anti-Gang Task Forces in El Salvador, Guatemala, and Honduras, including by—
 (1)expanding transnational criminal investigations focused on criminal gangs in El Salvador, Guatemala, and Honduras, such as the MS–13 and 18th Street organizations;
 (2)expanding training and partnership efforts with Salvadoran, Guatemalan, and Honduran law enforcement entities to disrupt and dismantle criminal gangs, both internationally and in their respective countries;
 (3)establishing or expanding gang-related investigative units; (4)collecting and disseminating intelligence to support related United States-based investigations; and
 (5)expanding programming related to gang intervention and prevention for at-risk youth. 410.Hindering immigration, border, and customs controls (a)Immigration and nationality actThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 274D the following:
					
						274E.Hindering immigration, border, and customs controls
							(a)Illicit spotting
 (1)In generalIt shall be unlawful to knowingly surveil, track, monitor, or transmit the location, movement, or activities of any officer or employee of a Federal, State, or tribal law enforcement agency with the intent to—
 (A)gain financially; and (B)violate the immigration laws, the customs and trade laws of the United States (as defined in section 2 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125)), any other Federal law relating to transporting controlled substances, agriculture, or monetary instruments into the United States, or any Federal law relating to border controls measures of the United States.
 (2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both.
								(b)Destruction of United States border controls
 (1)In generalIt shall be unlawful to knowingly and without lawful authorization— (A)destroy or significantly damage any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control an international border of, or a port of entry to, the United States; or
 (B)otherwise construct, excavate, or make any structure intended to defeat, circumvent or evade such a fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal Government to control an international border of, or a port of entry to, the United States.
 (2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both..
 (b)Clerical amendmentThe table of contents of such Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 274D the following:
					
						
							Sec. 274E. Hindering immigration, border, and customs controls..
 411.Office of Inspector General OversightNot later than six months after enactment of this Act and every six months thereafter, the Inspector General of the Department of Homeland Security shall report to Congress on the status of efforts to implement sections 403, 404, and 405 of this Act and findings made after announced and unannounced inspections to U.S. Customs and Border Protection facilities.
			412.Fatality reporting
 (a)Quarterly reportingThe Secretary of Homeland Security shall publish information on a quarterly basis regarding each death of a person in the custody of the Commissioner of U.S. Customs and Border Protection or the Director of Immigration and Customs Enforcement.
 (b)Annual reportsNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary of Homeland Security shall submit to Congress a report that details all instances in which an individual in U.S. Customs and Border Protection custody has died in the prior fiscal year, including during transfer to another facility or while being released, as well as all instances in which an individual has died as the result of an encounter with U.S. Customs and Border Protection, and the result of any subsequent investigation. Such reports shall also detail all instances in which an individual, including an individual in the custody of U.S. Customs and Border Protection, has suffered serious injuries requiring hospitalization as a result of the use of force by U.S. Customs and Border Protection.
				413.Establishment of the Office of Ombudsman for Border And Immigration Related Concerns
 (a)In generalThe Secretary of Homeland Security shall appoint an Ombudsman for Border and Immigration Related Concerns (hereinafter referred to as the Ombudsman) who will be independent of Department agencies and officers, and report directly to the Secretary. The Ombudsman shall have a background in immigration, civil rights, and law enforcement.
 (b)FunctionsThe functions of the Ombudsman shall be to— (1)establish an independent, neutral, and confidential process to receive, investigate, resolve, and provide redress, including referral for investigation to the Office of the Inspector General, referral to U.S. Citizenship and Immigration Services for immigration relief, or any other action determined appropriate, in cases in which Department officers or employees, or subcontracted or cooperating entity personnel, are alleged to have engaged in misconduct or violated the rights of individuals, associations, or employers;
 (2)establish an accessible and standardized complaint process regarding complaints against any officer or employee of U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement, or any subcontracted or cooperating entity personnel, for violations of law or violations of standards of professional conduct pertaining to interaction with an alien in course of carrying out any duty under law; and
 (3)identify and thereafter review, examine, and make recommendations to address chronic concerns in border security and enforcement activities of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement.
 (c)Report on the impact of border enforcement technologies and operations on border communitiesNot later than 180 days after the date of the enactment of this subsection, the Secretary shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate a report prepared by the Ombudsman that assesses current technologies used at United States borders, and the impact on border communities of such technologies on civil rights, property rights, privacy rights, and civil liberties.
				VPROMOTING EFFICIENT PROCESSING OF ASYLUM SEEKERS; ADDRESSING IMMIGRATION COURT BACKLOGS; EFFICIENT
			 REPATRIATION OF MIGRANTS ORDERED REMOVED.
 501.Joint Task Force to address rise in migrantsPursuant to section 708 of the Homeland Security Act of 2002 (6 U.S.C. 348), not later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish and operate a departmental Joint Task Force to coordinate border security operations on the southern border of the United States to address the rise in asylum seekers and migrants, including unaccompanied children, seeking asylum pursuant to section 208 of the Immigration and Nationality Act (8 U.S.C. 1158) or other forms of humanitarian protection.
			502.Incentivizing applications at ports of entry
 (a)Access to ports of entryThe Commissioner of U.S. Customs and Border Protection shall ensure that individuals seeking to apply for asylum or other forms of relief under the immigration laws are able to make such applications at designated ports of arrival along the United States border. The Commissioner of U.S. Customs and Border Protection may not engage in any practice to deny or restrict access to such ports of arrival by such individuals.
 (b)Migrant protection protocolsAn alien in proceedings under section 240 of the Immigration and Nationality Act may not be removed, returned, or otherwise physically moved outside the United States until the conclusion of those proceedings.
 503.Streamlining intake of asylum seekersNot later than six months after the date of enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall implement a plan to improve the efficiency and accuracy of initial intake processes for all individuals in the custody of U.S. Customs and Border Protection to ensure that those individuals are transferred to the appropriate agency, or released with complete and accurate documents, within 72 hours of apprehension.
			504.Prioritizing prosecution resources for illegal entry
 (a)In generalAn individual who has expressed a credible or reasonable fear of persecution filed an application for asylum, withholding of removal, or protection under the Convention Against Torture, or expressed an intent to file such an application, may not be prosecuted under section 275(a) or 276(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a), 1326(a)) until the earlier of—
 (1)the date on which any such application has been finally adjudicated and denied, including any appeals thereto; or
 (2)in the case of an alien who expresses an intent to file such an application, the date on which any applicable time limitation for the filing of such an application under section 208 of such Act has ended and no application has been filed.
 (b)Affirmative defenseIn a case in which an individual is prosecuted under section 275(a) or 276(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a), 1326(a)) in violation of subsection (a), it shall be a defense that the alien has expressed a credible or reasonable fear of persecution, filed an application for asylum or another form of protection as described in subsection (a), or expressed an intent to file such an application, and that such application has not been finally adjudicated and denied, including any appeals thereto.
				505.Expanding alternatives to detention
 (a)Family case management programThe Secretary of Homeland Security shall expand use of the Family Case Management Program (described in section 226 of Public Law 116–6) for apprehended aliens who are members of family units arriving in the United States, and develop additional community-based programs to increase the number of enrollees in the Alternatives to Detention program.
 (b)Nonprofit entity contracting partnerThe Secretary of Homeland Security shall contract with qualified nonprofit entities for the operation of the Alternatives to Detention program, including the Family Case Management Program and other community-based programs described in subsection (a).
 (c)Legal orientationThe Secretary of Homeland Security shall ensure that enrollees in the Alternatives to Detention program, including the Family Case Management Program and other community-based programs described in subsection (a), are provided a legal orientation consistent with program elements described in section 604(a)(2).
				506.Eliminating immigration court backlogs
 (a)Addressing immigration judge shortagesThe Attorney General shall increase the total number of immigration judges by at least 55 judges per year for each of fiscal years 2020, 2021, 2022, 2023, and 2024.
 (b)Qualification; selectionThe Attorney General— (1)shall ensure that all newly hired immigration judges and Board of Immigration Appeals members are highly qualified experts on immigration law and who are trained to conduct fair, impartial adjudications in accordance with applicable due process requirements; and
 (2)may not give any preference, in selecting immigration judges, to candidates with prior government experience compared to equivalent subject-matter expertise resulting from nonprofit, private bar, or academic experience.
 (c)Addressing support staff shortagesSubject to the availability of amounts made available in advance appropriation Acts, the Attorney General shall ensure that each immigration judge has sufficient support staff, adequate technological and security resources, and appropriate courtroom facilities.
 (d)Additional board of immigration appeals personnelThe Attorney General shall increase the number of Board of Immigration Appeals staff attorneys (including necessary additional support staff) to efficiently process cases by at least 23 attorneys per year for each of fiscal years 2020, 2021, and 2022.
 (e)GAO reportThe Comptroller General of the United States shall— (1)conduct a study of the impediments to efficient hiring of immigration court judges within the Department of Justice; and
 (2)propose solutions to Congress for improving the efficiency of the hiring process. 507.Improved training for immigration judges and members of the Board of Immigration Appeals (a)In generalTo ensure efficient and fair proceedings, the Director of the Executive Office for Immigration Review shall establish or expand (as appropriate) training programs for immigration judges and members of the Board of Immigration Appeals.
 (b)Mandatory trainingTraining referred to under subsection (a) shall include— (1)expansion of the training program for new immigration judges and Board members to include age-, gender-, and trauma-sensitivity;
 (2)continuing education regarding current developments in immigration law, including through regularly available training resources and an annual conference; and
 (3)training on properly crafting and dictating decisions and standards of review, including improved on-bench reference materials and decision templates.
 508.New technology to improve court efficiencyThe Director of the Executive Office for Immigration Review shall modernize its case management, video-teleconferencing, digital audio recording, and related electronic and computer-based systems, including by allowing for electronic filing, to improve efficiency in the processing of immigration proceedings.
			509.Court appearance compliance and legal orientation
				(a)Access to legal orientation programs To ensure court appearance compliance
 (1)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, shall establish procedures to ensure that legal orientation programs are available for all aliens detained by the Department of Homeland Security.
 (2)Program elementsPrograms under paragraph (1) shall provide information to aliens regarding— (A)the basic procedures of immigration hearings;
 (B)the rights and obligations of aliens relating to immigration hearings, including the consequences of filing frivolous legal claims and of failing to appear for proceedings;
 (C)legal protections available to aliens, and the procedures for requesting such protections; (D)legal resources available to aliens, and lists of potential legal providers; and
 (E)other subjects determined to be appropriate and necessary by the Attorney General. (3)EligibilityAn alien shall be given access to legal orientation programs under this subsection regardless of the alien’s current immigration status, prior immigration history, or potential for immigration relief.
 (b)Expansion of the information help desk program for non-Detained aliens in removal proceedingsThe Attorney General shall expand the information help desk program to all immigration courts to provide aliens who are not detained and who have pending asylum claims access to information related to that alien’s immigration status.
				510.Improving court efficiency and reducing costs by increasing access to legal information
 (a)Appointment of counsel in certain cases; right To review certain documents in removal proceedingsSection 240(b) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A)— (i)by striking , at no expense to the Government,; and
 (ii)by striking the comma at the end and inserting a semicolon; (B)by redesignating subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively;
 (C)by inserting after subparagraph (A) the following:  (B)the Attorney General may appoint or provide counsel, at Government expense, to aliens in immigration proceedings;
 (C)the alien shall, at the beginning of the proceedings or as expeditiously as possible thereafter, receive a complete copy of all relevant documents in the possession of the Department of Homeland Security, including all documents (other than documents protected from disclosure by privilege, including national security information referred to in subparagraph (D), law enforcement sensitive information, and information prohibited from disclosure pursuant to any other provision of law) contained in the file maintained by the Government that includes information with respect to all transactions involving the alien during the immigration process (commonly referred to as an A-file), and all documents pertaining to the alien that the Department of Homeland Security has obtained or received from other government agencies, unless the alien waives the right to receive such documents by executing a knowing and voluntary written waiver in a language that he or she understands;; and
 (D)in subparagraph (D), as redesignated, by striking , and and inserting ; and; and (2)by adding at the end the following:
						
 (8)Failure to provide alien required documentsIn the absence of a written waiver under paragraph (4)(C), a removal proceeding may not proceed until the alien—
 (A)has received the documents as required under such paragraph; and (B)has been provided meaningful time to review and assess such documents..
					(b)Clarification regarding the authority of the attorney general To appoint counsel to aliens in
 immigration proceedingsSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended— (1)by striking In any and inserting the following:
						
 (a)In generalIn any proceeding conducted under section 235, 236, 238, 240, 241, or any other section of this Act, in any;
 (2)in subsection (a), as redesignated— (A)by striking (at no expense to the Government); and
 (B)by striking he shall and inserting the person shall; and (3)by adding at the end the following:
						
 (b)Access to counselThe Attorney General may appoint or provide counsel to aliens in any proceeding conducted under section 235, 236, 238, 240, or 241 or any other section of this Act. The Secretary of Homeland Security shall ensure that aliens have access to counsel inside all immigration detention and border facilities..
					(c)Appointment of counsel for children and vulnerable aliens
 (1)In generalSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362), as amended by paragraph (2), is further amended by adding at the end the following:
						
 (c)Children and vulnerable individualsNotwithstanding subsection (b), the Attorney General shall appoint counsel at the expense of the Government to any person financially unable to obtain adequate representation at the beginning of the proceedings or as expeditiously as possible, to represent in such proceedings any alien who has been determined by the Secretary of Homeland Security or the Attorney General to be—
 (1)a child (as defined in section 101(b)(1) of this Act); (2)a particularly vulnerable individual, including—
 (A)a person with a disability; (B)a victim of abuse, torture, or violence; or
 (C)a pregnant or lactating woman; or (3)the parent of a United States citizen minor.
 (d)Extension to consolidated casesIf the Attorney General has consolidated the case of any alien for whom counsel was appointed under subsection (c) with that of any other alien, and that other alien does not have counsel, then the counsel appointed under subsection (c) shall be appointed to represent such other alien unless there is a demonstrated conflict of interest..
 (2)RulemakingNot later than 180 days after the date of enactment of this title, the Attorney General shall promulgate regulations to implement section 292(c) of the Immigration and Nationality Act, as added by paragraph (1).
 (d)In generalChapter 9 of the Immigration and Nationality Act is amended by adding at the end the following:  295.Supplementary surcharge (a)In generalThere is established in the general fund of the Treasury a separate account which shall be known as the Immigration Counsel Account. Notwithstanding any other section of this title, there shall be deposited as offsetting receipts into the Immigration Counsel Account all fees collected under subsection (c) of this section, to remain available until expended for purposes of providing access to counsel when required or authorized under this Act.
 (b)ReportAt the end of each 2-year period, beginning with the creation of this account, the Secretary of Homeland Security, following a public rulemaking with opportunity for notice and comment, shall submit a report to the Congress concerning the status of the account, including any balances therein, and recommend any adjustment in the prescribed fee that may be required to ensure that the receipts collected from the fee charged for the succeeding two years equal, as closely as possible, the cost of providing access to counsel when required or authorized under this Act.
 (c)ReceiptsIn any case in which a fee is charged pursuant to this Act or any of the other immigration laws, an additional surcharge of $25 shall also be imposed and collected..
 (e)Table of contentsThe table of contents for such Act is amended by inserting after the item relating to section 294 the following:
					
						
							Sec. 295. Supplementary surcharge..
 (f)Motions To reopenSection 240(c)(7)(C) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(7)(C)) is amended by adding at the end the following:
					
 (v)Special rule for children and other vulnerable aliensIf the Attorney General fails to appoint counsel for an alien in violation of section 292(c)— (I)no limitation under this paragraph pertaining to the filing of any motion under this paragraph by such alien shall apply; and
 (II)the filing of such a motion shall stay the removal of the alien.. 511.Facilitating safe and efficient repatriation (a)United States support for reintegrationThe Secretary of State, in consultation with the Secretary of Homeland Security and the Administrator of the United States Agency for International Development, shall coordinate with the governments of El Salvador, Guatemala, and Honduras to develop and fund programs for the successful reintegration of families, unaccompanied children, and other aliens repatriated to their countries of origin by—
 (1)providing comprehensive reintegration services at the municipal level for repatriated aliens, including family reunification and access to medical and psychosocial services;
 (2)supporting the establishment of educational and vocational centers for repatriated aliens that provide skills training relevant to national and local economic needs;
 (3)promoting the hiring of repatriated aliens in the private sector, including strategic partnerships with specific industries and businesses;
 (4)supporting the issuance of appropriate documents to repatriated aliens, including identification documents, documents related to educational attainment, and documents certifying skill attainment; and
 (5)monitoring repatriated unaccompanied children to ensure they have been adequately screened and processed in the United States.
 (b)Consultation with nongovernmental organizationsIn developing reintegration programs in countries of repatriation, the Secretary of State shall consult with nongovernmental organizations in such countries and the United States with experience in integrating repatriated individuals and families, protecting and ensuring the welfare of unaccompanied alien children, and promoting economic development and skills acquisition.
				VIPROTECTING FAMILY VALUES AND MONITORING AND CARING FOR UNACCOMPANIED ALIEN CHILDREN AFTER ARRIVAL.
			601.Limitation on the separation of families
 (a)In generalAn agent or officer of U.S. Customs and Border Protection may not remove a child from his or her parent or legal guardian, at the port of entry or within 100 miles of a border of the United States, unless one of the following has occurred:
 (1)A State court, authorized under State law, terminates the rights of the parent or legal guardian, determines that it is in the best interests of the child to be removed from the parent or legal guardian, in accordance with the Adoption and Safe Families Act of 1997 (Public Law 105–89), or makes any similar determination that is legally authorized under State law.
 (2)An official from a State or county child welfare agency with expertise in child trauma and development makes a best interests determination that the child be removed from the parent or legal guardian because the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to herself or others.
 (3)The Chief Patrol Agent or the Area Port Director in their official and undelegated capacity, authorizes separation upon the recommendation by an agent or officer, based on a finding that—
 (A)the child is a victim of trafficking or is at significant risk of becoming a victim of trafficking; (B)there is a strong likelihood that the adult is not the parent or legal guardian of the child; or
 (C)the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to themselves or others.
 (b)ExceptionIf a child is removed from his or her parent or legal guardian under this section, an independent child welfare expert licensed by the State or county in which the child was so removed, must authorize the separation not later than 48 hours after such removal, and if such expert does not authorize such separation, the child shall be reunited with his or her parent or legal guardian not later than 48 hours after such determination.
				(c)Prohibition on separation
 (1)In generalA designated agency may not remove a child from a parent or legal guardian solely for the policy goal of deterring individuals from migrating to the United States or for the policy goal of promoting compliance with civil immigration laws.
 (2)Penalty for family separationAny person who knowingly separates a child from his or her parent or legal guardian in violation of this section, shall be fined not more than $10,000.
 (d)Documentation requiredThe Secretary shall ensure that a separation under subsection (a)(3) is documented in writing and includes, at a minimum, the reason for such separation, together with the stated evidence for such separation. The Secretary shall take such actions as may be feasible to acquire written documentation pertaining to any separation under subsection (a)(1) or (a)(2).
				602.Family reunification
 (a)Family reunificationThe Secretary shall reallocate resources to expedite the immediate reunification of each child separated from a parent or legal guardian at or near a port of entry or within 100 miles of the border, or otherwise removed from a parent or legal guardian by the Secretary of Health and Human Services, the Secretary of Homeland Security, the Attorney General, the Director of the Bureau of Prisons, or any agent or agency thereof, if the prior removal was not in conformity with section 601, regardless of when the separation took place.
 (b)Parental rightsConsistent with the laws of the State in which the child is located, only an order from a court of competent jurisdiction may terminate the rights of a parent or legal guardian, including the rights of a parent or legal guardian separated from a child in the custody of the Department of Homeland Security.
 603.Prohibiting use of certain informationThe Secretary of Homeland Security may not use information initially obtained by the Secretary of Health and Human Services, including information used to make a suitability determination, a home study determination, or a secure facility determination, for the purpose of apprehending, detaining, or removing from the United States—
 (1)an unaccompanied alien child; (2)the proposed sponsor or current sponsor; or
 (3)a resident of the home in which the proposed sponsor or current sponsor resides. 604.Responsibility of sponsor for immigration court compliance and child well-being (a)In generalThe Secretary of Health and Human Services, in consultation with the Attorney General, shall establish procedures to ensure that a legal orientation program is provided to all sponsors of unaccompanied alien children prior to the placement with a sponsor.
 (b)Program elementsPrograms under subsection (a) shall provide information to sponsors regarding— (1)the basic procedures of immigration hearings;
 (2)the rights and obligations of the unaccompanied alien child relating to immigration hearings, including the consequences of filing frivolous legal claims and of failing to appear for proceedings;
 (3)the obligation of the sponsor to ensure the unaccompanied alien child appears at immigration court proceedings, and notify the court of the child’s change of address and other relevant information;
 (4)legal protections available to unaccompanied alien children, and the procedures for requesting such protections;
 (5)legal resources available to unaccompanied alien children, and lists of potential legal providers; (6)the sponsor’s obligation to address the needs of the unaccompanied alien child, including providing access to health care and enrolling the child in an educational institution;
 (7)the importance of reporting potential child traffickers and other persons seeking to victimize or exploit unaccompanied alien children, or otherwise engage such children in criminal, harmful, or dangerous activity; and
 (8)other subjects determined to be appropriate and necessary by the Secretary of Health and Human Services or the Attorney General.
					605.Monitoring unaccompanied alien children
				(a)Risk-Based post-Placement services
 (1)In generalThe Secretary of Health and Human Services shall, to assist an unaccompanied alien child in a placement with a sponsor—
 (A)complete an individualized assessment of the need for services to be provided after placement; (B)provide such post-placement services to the child during the pendency of removal proceedings or until no longer necessary; and
 (C)assess whether a child’s separation from a detained parent is causing hardship such that the parent should be recommended for humanitarian parole in the best interests of the child.
 (2)Minimum servicesFor purposes of paragraph (1), the services shall, at a minimum, include— (A)for the unaccompanied alien child, at least one in-person post-placement case management services visit within 30 days after placement with a sponsor, the referral of unaccompanied alien children to service providers in the community, and support on enrollment in an educational institution; and
 (B)for the family of the child’s sponsor, orientation and other functional family support services, as determined to be necessary in the individualized assessment.
 (3)Identifying new areas of vulnerabilityWithin 90 days after the date of enactment of this Act, the Director of the Office for Refugee Resettlement shall consult with family reunification service providers on the emergence of new or additional risk factors for children that would necessitate mandatory family reunification services.
					(b)Effective use of child advocates for the most vulnerable unaccompanied alien children
 (1)The Secretary of Health and Human Services shall instruct the Director of the Office of Refugee Resettlement to—
 (A)identify and track the referral rates of unaccompanied alien children to child advocates by care providers and investigate instances in which such a rate is low;
 (B)ensure that the referral criteria established by the Director are appropriately applied when a care provider determines that a child is eligible for referral to a child advocate;
 (C)provide technical assistance to care providers to ensure compliance with such criteria; and (D)establish a process for stakeholders and the public to refer unaccompanied alien children, including those placed with a sponsor, to the Office for Refugee Resettlement to determine if such child meets the referral criteria for appointment of a child advocate; and
 (2)ensure that each child advocate for an unaccompanied alien child is— (A)provided access to materials necessary to advocate effectively for the best interest of the child, including direct access to significant incident reports, home studies, and similar materials and information; and
 (B)notified when new materials and information described in subparagraph (A) relating to the child are created or become available.
						606.Funding to school districts for unaccompanied alien children
 (a)Grants authorizedThe Secretary of Education shall award grants, on a competitive basis, to eligible local educational agencies, or consortia of neighboring local educational agencies, described in subsection (b) to enable the local educational agencies or consortia to enhance opportunities for, and provide services to, immigrant children including unaccompanied alien children, in the area served by the local educational agencies or consortia.
				(b)Eligible local educational agencies
 (1)In generalA local educational agency, or a consortium of neighboring local educational agencies, is eligible for a grant under subsection (a) if, during the fiscal year for which a grant is awarded under this section, there are 50 or more unaccompanied alien children enrolled in the public schools served by the local educational agency or the consortium, respectively.
 (2)Determinations of number of unaccompanied alien childrenThe Secretary of Education shall determine the number of unaccompanied alien children for purposes of paragraph (1) based on the most accurate data available that is provided to the Secretary of Education by the Director or the Department of Homeland Security.
 (c)ApplicationsA local educational agency, or a consortia of neighboring local educational agencies, desiring a grant under this section shall submit an application to the Secretary of Education at such time, in such manner, and containing such information, as the Secretary of Education may require, including a description of how the grant will be used to enhance opportunities for, and provide services to, immigrant children and youth (including unaccompanied alien children) and their families.
 607.School enrollmentTo be eligible for funding under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), a local educational agency shall take measures to—
 (1)ensure that an unaccompanied alien child in the area served by the local educational agency is enrolled in school within 7 days following a request for enrollment; and
 (2)remove barriers to enrollment and full participation in educational programs and services offered by the local educational agency for unaccompanied alien children (including barriers related to documentation, age, and language), which shall include reviewing and revising policies that may have a negative effect on such children.
				608.Definitions
 (a)DefinitionsIn this title: (1)Agent or officerThe term agent or officer includes contractors of the Federal Government.
 (2)ChildThe term child means an individual who— (A)has not reached the age of 18; and
 (B)has no permanent immigration status. (3)Designated agencyThe term designated agency means—
 (A)the Department of Homeland Security; (B)the Department of Justice; and
 (C)the Department of Health and Human Services. (4)FindingThe term finding means an individualized written assessment or screening formalized as required under subsection (d).
 (5)In danger of abuse or neglect at the hand of the parent or legal guardianThe term in danger of abuse or neglect at the hands of the parent or legal guardian does not include migrating to or crossing of a border of the United States. (6)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (7)Resident adultThe term resident adult means any individual who is at least 18 years of age and regularly lives, shares common areas, and sleeps in a sponsor or prospective sponsor’s home.
 (8)SecretaryThe term Secretary means the Secretary of Homeland Security.  